 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 448 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Young of Alaska submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that an artistic tribute to commemorate the speech given by President Ronald Reagan at the Brandenburg Gate on June 12, 1987, should be placed within the United States Capitol. 

Whereas the people of the United States successfully defended freedom and democracy for over 40 years in a global Cold War against an aggressive Communist tyranny; 
Whereas President Ronald Wilson Reagan’s demonstration of unwavering personal conviction during this conflict served to inspire millions of people throughout the United States and around the world to seek democracy, freedom, and greater individual liberty; and
Whereas Ronald Wilson Reagan’s determined stand against the Soviet empire during his eight years as President served as the catalyst for the end of that regime: Now, therefore, be it 
 
That it is the sense of Congress that an artistic tribute to commemorate the speech given by President Ronald Reagan at the Brandenburg Gate on June 12, 1987, during which he uttered the immortal lines Mr. Gorbachev, tear down this wall!, should be placed within the United States Capitol. 
 
